 

EMPLOYMENT AGREEMENT

 

AGREEMENT, dated this 1st day of January, 2014, among First Defiance Financial
Corp. (“First Defiance”), an Ohio-chartered corporation and savings and loan
holding company, First Federal Bank of the Midwest (“First Federal”), a
federally-chartered stock savings bank, both of which are located in Defiance,
Ohio, and Kevin T. Thompson (the “Executive”). First Defiance and First Federal
are referred to jointly herein as the “Companies.”

 

WITNESSETH:

 

WHEREAS, the Companies desire to hire the Executive to serve as Chief Financial
Officer and Executive Vice President of First Defiance and as Chief Financial
Officer of First Federal; and

 

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereby agree as follows:

 

1.           Definitions. The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:

 

(a)          Annual Compensation. The Executive’s “Annual Compensation” for
purposes of this Agreement shall be deemed to mean the average annual
Compensation paid to the Executive by the Companies during the five most recent
taxable years ending prior to the date of termination.

 

(b)          Base Salary.  ”Base Salary” shall have the meaning set forth in
Section 3(a) hereof.

 

(c)          Bonus.  ”Bonus” shall have the meaning set forth in Section 3(a)
hereof.

 

(d)          Cause.  ”Cause” shall mean personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of
this  Agreement.  For purposes of this paragraph, no act or failure to act on
the Executive’s part shall be considered “willful” unless done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interest of the Companies.

 

(e)          Change in Control of First Defiance. “Change in Control” of First
Defiance shall have the meaning set forth in Section 409A(a)(2)(A)(v) of the
Code.

 

 

 

 

(f)           Code.  ”Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

(g)          Compensation.  ”Compensation” shall have the meaning set forth in
Section 3(a) hereof.

 

(h)          Date of Termination.  ”Date of Termination” shall mean the date of
the Executive’s Separation from Service, as that term is defined under Section
409A(a)(2)(A)(i) of the Code.

 

(i)           Disability. “Disability” shall mean any physical or mental
impairment that qualifies the Executive for disability benefits under the
applicable long-term disability plan maintained by the Companies or any
subsidiary or, if no such plan applies, which would qualify the Executive for
disability benefits under the Federal Social Security System.

 

(j)           Good Reason.  ”Good Reason” shall mean:

 

(i)Without the Executive’s express written consent:

 

(a)           the assignment by the Companies to the Executive of any duties
that are materially inconsistent with the Executive’s positions, duties,
responsibilities and status with the Companies immediately prior to such
assignment, or in the event of a Change in Control, immediately prior to such a
Change in Control of First Defiance;

 

(b)           a material change in the Executive’s reporting responsibilities,
titles or offices as an employee and as in effect immediately prior to such
change or, in the event of a Change in Control, immediately prior to such a
Change in Control of First Defiance; or

 

(c)           any removal of the Executive from or any failure to re-elect the
Executive to the offices of Chief Financial Officer and Executive Vice President
of First Defiance and Chief Financial Officer of First Federal, except in
connection with Cause, Disability, Retirement, or the Executive’s death;

 

(ii)          Without the Executive’s express written consent, a reduction by
the Companies in the Executive’s Base Salary, as the same may be increased from
time to time, or fringe benefits;

 

(iii)         The principal executive office of the Companies is relocated
outside of the Defiance, Ohio area or, without the Executive’s express written
consent, the Companies require the Executive to be based anywhere other than an
area in which the Companies’ principal executive office is located, except for
required travel on business of the Companies to an extent substantially
consistent with the Executive’s present business travel obligations;

 

2

 

 

(iv)         Without the Executive’s express written consent, the Companies fail
to provide the Executive with the same fringe benefits that were provided to the
Executive immediately prior to a Change in Control of First Defiance, or with a
package of fringe benefits (including paid vacations) that, though one or more
of such benefits may vary from those in effect immediately prior to such Change
in Control, is substantially comparable in all material respects to such fringe
benefits taken as a whole;

 

(v)          The failure by First Defiance to obtain the assumption of and
agreement to perform this Agreement by any successor as contemplated in Section
10 hereof; or

 

(vi)         Without the Executive’s express written consent, the Companies fail
to comply with any material provision of this Agreement.

 

(k)          IRS.  ”IRS” shall mean the Internal Revenue Service.

 

(l)           Notice of Termination.  ”Notice of Termination” shall mean a dated
notice that (i) indicates the specific termination provision in this Agreement
relied upon, (ii) sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, and (iii) is given in the manner specified in
Section 11 hereof.

 

(m)         Retirement.  ”Retirement” shall mean voluntary termination by the
Executive in accordance with the Companies’ retirement policies, including early
retirement, generally applicable to their salaried employees.

 

2.            Term of Employment.

 

(a)          The Companies hereby employ the Executive as Chief Financial
Officer and Executive Vice President of First Defiance and Chief Financial
Officer of First Federal.  The Executive hereby accepts said employment and
agrees to render such services to the Companies on the terms and conditions set
forth in this Agreement. The term of employment under this Agreement shall
commence on January 1, 2014 and continue for a period of 12 months (together
with any renewal period described in Section 2(b), the “Term”).

 

(b)           The Term of this Agreement shall be extended for one day each day
so that the Term is always 12 months. The Term shall continue until the
Companies’ Boards of Directors or the Executive provide written notice of
non-renewal to the other, in which case renewals will cease and the Term will
become fixed, ending 12 months after the date of receipt of any such written
notice. Notwithstanding the foregoing, no Term shall extend past December 31,
2017.

 

3

 

 

(c)          During the Term of this Agreement, the Executive shall perform such
executive services for the Companies as may be consistent with his titles and
written job description and from time to time assigned to him by the Companies’
Boards of Directors; provided, however, that the Executive shall not be
precluded from (i) vacations and other leave time in accordance with Section
3(c) below; (ii) reasonable participation in community, civic, charitable, or
similar organizations; (iii) reasonable participation in industry-related
activities; or (iv) pursuing personal investments that do not interfere or
conflict with the performance of the Executive’s duties to the Companies.

 

3.            Compensation and Benefits.

 

(a)          The Companies shall compensate and pay the Executive for his
services during the Term of this Agreement at a minimum base annual salary of
$200,000 (“Base Salary”), which may be increased from time to time in such
amounts as may be determined by the Companies’ Boards of Directors and may not
be decreased without the Executive’s express written consent. In addition to his
Base Salary, the Executive shall be entitled to receive during the Term of this
Agreement a bonus based on such terms and conditions as are set forth from time
to time in the Companies’ incentive bonus program (the “Bonus”). The Executive’s
Base Salary and Bonus, if any, are referred to herein as his “Compensation.”

 

(b)          During the Term of the Agreement, the Executive shall be entitled
to participate in and receive the benefits of any pension or other retirement
benefit plan, deferred compensation, profit sharing, stock option, management
recognition, employee stock ownership, or other plans, benefits and privileges
given to employees and executives of the Companies, to the extent commensurate
with his then duties and responsibilities, as fixed by the Boards of Directors
of the Companies including, but not limited to, the following: (i) the Companies
shall pay membership dues for the Executive for membership in such
organizations, including professional organizations, as are approved by the
Companies from time to time; and (ii) the Companies shall, at their discretion,
provide the use of an automobile (the terms and conditions for the Executive’s
use and possession of the automobile and the quality of the automobile provided
for the Executive’s use shall be consistent with, or not less favorable than,
the past practices of the Companies) or an automobile expense reimbursement. The
Companies shall not make any changes in such plans, benefits or privileges that
would adversely affect the Executive’s rights or benefits thereunder, unless
such change occurs pursuant to a program applicable to all executive officers of
the Companies and does not result in a proportionately greater adverse change in
the rights of or benefits to the Executive as compared with any other executive
officer of the Companies. Nothing paid to the Executive under any plan or
arrangement presently in effect or made available in the future shall be deemed
to be in lieu of the salary payable to the Executive pursuant to Section 3(a)
hereof.

 

4

 

 

(c)          During the Term of this Agreement, the Executive shall be entitled
to paid annual vacation in accordance with the policies as established from time
to time by the Boards of Directors of the Companies, which shall in no event be
less than four weeks per annum. The Executive shall not be entitled to receive
any additional compensation from the Companies for failure to take a vacation,
nor shall the Executive be able to accumulate unused vacation time from one year
to the next, except to the extent authorized by the Boards of Directors of the
Companies.

 

4.           Expenses.  The Companies shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance or in connection with the business of the Companies, including, but
not by way of limitation, traveling expenses and all reasonable entertainment
expenses (whether incurred at the Executive’s residence, while traveling or
otherwise), subject to such reasonable documentation and other limitations as
may be established by the Boards of Directors of the Companies. If such expenses
are paid in the first instance by the Executive, the Companies shall reimburse
the Executive therefor.

 

5.           Termination.

 

(a)          The Companies shall have the right, at any time to terminate the
Executive’s employment hereunder for any reason, including without limitation
termination for Cause, Disability or Retirement.

 

(b)          The Executive shall have the right to terminate his employment
hereunder for any reason.

 

(c)          In the event that (i) the Executive’s employment is terminated by
the Companies for Cause, Disability or Retirement or in the event of the
Executive’s death, or (ii) the Executive terminates his employment hereunder
other than for Good Reason, the Executive shall have no right pursuant to this
Agreement to compensation or other benefits for any period after the applicable
Date of Termination.

 

(d)          In the event that the Executive’s employment is terminated by the
Companies for other than Cause, Disability, Retirement or the Executive’s death
or such employment is terminated by the Executive for Good Reason, which has not
been cured within a period of thirty (30) days after a written notice of
non-compliance has been given by the Executive to the Companies, and provided
that Executive has executed a Release pursuant to Section 5(f) below, then the
Companies shall pay to the Executive, in a lump sum payment on the first
business day of the first month following the Date of Termination, an amount
equal to his then current Base Salary plus the average annual payment made to
the Executive under the short term incentive plan over the last completed five
year period.

 

(e)          Notwithstanding Section 5(d) above, in the event that (A) the
Executive’s employment is terminated by the Companies for other than Cause,
Disability, Retirement or the Executive’s death or such employment is terminated
by the Executive for Good Reason, which has not been cured within a period of
thirty (30) days after a written notice of non-compliance has been given by the
Executive to the Companies, (B) the Date of Termination is immediately prior to,
or within six months after a Change in Control of First Defiance, and (C)
Executive has executed a Release pursuant to Section 5(f) below, then the
Companies shall, subject to the provisions of Section 6 hereof, if applicable:

 

5

 

 

(i)           pay to the Executive, in a lump sum payment on the first business
day of the first month following the Date of Termination, an amount equal to
2.99 times the Annual Compensation; and

 

(ii)          maintain and provide for a period ending at the earlier of (1) the
expiration of the remaining Term of employment pursuant hereto prior to the
Notice of Termination or (2) the date of the Executive’s full-time employment by
another employer (provided that the Executive is entitled under the terms of
such employment to benefits substantially similar to those described in this
subparagraph (iii)), at no cost to the Executive, the Executive’s continued
participation in all group insurance, life insurance, health and accident,
disability and other employee benefit plans, programs and arrangements in which
the Executive was entitled to participate immediately prior to the Date of
Termination (other than retirement plans or stock compensation plans of the
Companies), provided that in the event that the Executive’s participation in any
plan, program or arrangement as provided in this subparagraph (iii) is barred,
or during such period any such plan, program or arrangement is discontinued or
the benefits thereunder are materially reduced, the Companies shall arrange to
provide the Executive with benefits substantially similar to those that the
Executive was entitled to receive under such plans, programs and arrangements
immediately prior to the Date of Termination.  Notwithstanding the forgoing, the
Companies may in lieu of providing for continuation of the forgoing benefits,
pay to the Executive in a lump sum cash payment an amount equal to the
Companies’ cost of providing such benefits to the Executive during the month
immediately prior to the Executive’s termination of employment, times the number
of months that were remaining in the Term of the Executive’s employment prior to
the Notice of Termination.

 

(f)          As a condition to receiving any payments under Section 5(d) or (e)
of this Agreement, the Executive shall agree to release the Companies and all of
their affiliates and subsidiaries, employees and directors from any and all
claims that the Executive may have against the Companies and all of their
affiliates and subsidiaries, employees and directors through the date of such
release (the “Release”) in a form similar to the attached Exhibit A, and no
payments shall be made under Section 5(d) or (e) until such Release has become
irrevocable, effective and enforceable.

 

6.           Limitation of Benefits under Certain Circumstances. If the payments
and benefits pursuant to Section 5 hereof, either alone or together with other
payments and benefits that the Executive has the right to receive from the
Companies, would constitute a “parachute payment” under Section 280G of the
Code, such payments and benefits shall be reduced by the amount, if any, that is
the minimum necessary to result in no portion of the payments or benefits
constituting a parachute payment under Section 280G of the Code. The
determination of any reduction in the payments and benefits made pursuant to
this Section 6 shall be based upon the opinion of tax counsel selected by the
Companies’ independent public accountants, paid by the Companies and reasonably
acceptable to the Companies and the Executive. Such counsel shall promptly
prepare the foregoing opinion, but in no event later than thirty (30) days from
the Date of Termination or applicable severance from employment, and may use
such technical advisors as such counsel deems necessary or advisable for this
purpose.

 

6

 

 

7.           Mitigation; Exclusivity of Benefits.

 

(a)          The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise.

 

(b)          The specific arrangements referred to herein are not intended to
exclude any other benefits that may be available to the Executive upon a
termination of employment with the Companies pursuant to employee benefit plans
of the Companies or otherwise.

 

8.           Withholding. All payments required to be made by the Companies
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Companies may
reasonably determine should be withheld pursuant to any applicable law or
regulation.

 

9.           Covenant Not to Compete and Confidential Information.

 

(a)          Throughout the employment of the Executive under this Agreement and
for a period of one year after termination of employment for any reason, the
Executive agrees that he will not, except on behalf of the Companies or with the
written consent of the Companies:

 

(i)           engage in any business activity, directly or indirectly, on his
own behalf or as a partner, stockholder (except by ownership of less than 1% of
the outstanding stock of a publicly held corporation), director, trustee,
principal, agent, employee, consultant or otherwise of any person, firm or
corporation, which is engaged in any activity in which the Companies or any
parent, subsidiary or affiliate of the Companies is engaged at the time;

 

(ii)          allow the use of his name by or in connection with any business
that is competitive with any activity in which the Companies or any parent,
subsidiary or affiliate of the Companies is engaged; or

 

(iii)         offer employment to or employ, for himself or on behalf of any
competitor of the Companies or any parent, subsidiary or affiliate, any person
who at any time within the prior three years shall have been employed by the
Companies or any parent, subsidiary or affiliate of the Companies.

 

7

 

 

(b)          The parties acknowledge that this Section 9 is fair and reasonable
under the circumstances.  It is the desire and intent of the parties that the
provisions of this Section 9 shall be enforced to the fullest extent permitted
by law.  Accordingly, if any particular portion of this Section 9 shall be
adjudicated to be invalid or unenforceable, this Section 9 shall be deemed
amended to:

 

(i)           reform the particular portion to provide for such maximum
restrictions as will be valid and enforceable, or if that is not possible,

 

(ii)          delete the portion found invalid or unenforceable, such
reformation or deletion to apply only with respect to the operation of this
Section 9 in the particular jurisdiction in which such adjudication is made.

 

(c)          During the Term of the Executive’s employment, the covenants
contained in this Section 9 shall apply without regard to geographic
location.  Upon the termination of the Executive’s employment, the covenants
contained in this Section 9 shall be limited to a twenty-five (25) mile radius
of any office of the Companies.

 

(d)          Notwithstanding any other provision of this Agreement to the
contrary, in the event the Executive violates the above restrictive covenants,
all amounts otherwise owing to the Executive by the Companies shall be forfeited
by the Executive and the Companies, in addition to any other remedy, shall be
under no further obligation to the Executive.

 

(e)          The Executive shall not at any time, in any manner, while employed
by the Companies or thereafter, either directly or indirectly, except in the
course of carrying out the Companies business or as previously authorized in
writing on behalf of the Companies, disclose or communicate to any person, firm,
or corporation, any information of any kind concerning any matters affecting or
relating to the Companies’ business or any of its data, figures, projections,
estimates, customer lists, tax records, personnel histories, and accounting
procedures, without regard to whether any or all of such information would
otherwise be deemed confidential or material.

 

10.          Assignability. The Companies may assign this Agreement and their
rights hereunder in whole, but not in part, to any corporation, bank or other
entity with or into which either of the Companies may hereafter merge or
consolidate or to which either of the Companies may transfer all or
substantially all of their respective assets, if in any such case said
corporation, bank or other entity shall by operation of law or expressly in
writing assume all obligations of the Companies hereunder as fully as if it had
been originally made a party hereto, but may not otherwise assign this Agreement
or its rights hereunder. The Executive may not assign or transfer this Agreement
or any rights or obligations hereunder.

 

8

 

 

11.          Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective address set forth below:

 

To First Defiance: First Defiance Financial Corp.   601 Clinton Street  
Defiance, Ohio 43512     To First Federal: First Federal Bank of the Midwest  
601 Clinton Street   Defiance, Ohio 43512     To the Executive: Kevin T.
Thompson   __________________   __________________

 

12.          Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer or officers as may
be specifically designated by the Boards of Directors of the Companies to sign
on their behalf. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

13.          Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of Ohio.

 

14.          Nature of Obligations.  Nothing contained herein shall create or
require the Companies to create a trust of any kind to fund any benefits that
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Companies hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Companies.

 

15.          Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

16.          Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 

9

 

 

17.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

18.          Regulatory Actions.  The following provisions shall be applicable
to the parties to the extent that they are required to be included in the
employment agreements between a savings association and its employees pursuant
to Section 163.39 (b) of the regulations applicable to all savings associations,
12 C.F.R. 163.39(b), or any successor thereto, and shall be controlling in the
event of a conflict with any other provision of this Agreement, including
without limitation Section 5 hereof.

 

(a)          If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Companies’ affairs pursuant
to notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”)(12 U.S.C. 1818 (e)(3) and 1818(g)(1)), the Companies’
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Companies may, in their discretion: (i) pay the Executive all or
part of the compensation withheld while its obligations under this Agreement
were suspended, and (ii) reinstate (in whole or in part) any of its obligations
which were suspended.

 

(b)          If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Companies’ affairs by an
order issued under Section 8(e)(4) or Section  8(g)(1) of the FDIA (12 U.S.C.
1818(e)(4) and (g)(1)), all obligations of the Companies under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
Executive and the Companies as of the date of termination shall not be affected.

 

(c)          If the Companies are in default, as defined in Section 3(x)(1) of
the FDIA (12 U.S.C. 1813(x)(l)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Companies as of the date of termination shall not be affected.

 

(d)          All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. 163.39(b)(5), except to the extent that it is determined that
continuation of the Agreement is necessary for the continued operation of the
Companies:  (i) by the Office of the Comptroller of the Currency (the
“Comptroller”), or his/her designee, at the time the Federal Deposit Insurance
Corporation (“FDIC”) enters into an agreement to provide assistance to or on
behalf of First Federal under the authority contained in Section 13(c) of the
FDIA (12 U.S.C. 1823(c)); or (ii) by the Comptroller, or his/her designee, at
the time the Comptroller, or his/her designee, approves a supervisory merger to
resolve problems related to operation of the Companies or when the Companies are
determined by the Comptroller to be in an unsafe or unsound condition, but
vested rights of the Executive and the Companies as of the date of termination
shall not be affected.

 

10

 

 

19.          Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. 1828(K) and any regulations promulgated thereunder to
the extent such laws and regulations are applicable to the Companies and the
Executive.

 

20.          Additional Restriction on Distributions to Key Executives.

 

(a)          Notwithstanding the provisions of this Agreement providing for
payment of benefits upon termination of employment, if at the time a benefit
would otherwise be payable, the Executive is a “specified employee” (as defined
below), and the payment provided for would be deferred compensation with the
meaning of Section 409A of the Code, the distribution of the Executive’s benefit
may not be made until six months after the date of the Executive’s separation
from service with the Company (as that term may be defined in
Section 409A(a)(2)(A)(i) of the Code and relevant regulations), or, if earlier
the date of death of the Executive. This requirement shall remain in effect only
for periods in which the stock of the Company is publicly traded on an
established securities market.

 

(b)          For purposes of this Section 20 a “specified employee” shall mean
any executive of the Company who is a “key employee” of the Company within the
meaning of Section 416(i) of the Code as of the last day of the calendar year
preceding the date of the termination of employment. This shall include any
executive who is (i) a 5-percent owner of the Company’s common stock, or (ii) an
officer of the Company with annual compensation from the Company of $130,000.00
or more, or (iii) a 1-percent owner of Company’s common stock with annual
compensation from the Company of $150,000.00 or more (or such higher annual
limit as may be in effect for years subsequent to 2005 pursuant to indexing
Section 416(i) of the Code).

 

(c)          The provisions of this Section 20 have been adopted only in order
to comply with the requirements added by Section 409A of the Code. These
provisions shall be interpreted and administered in a manner consistent with the
requirements of Section 409A of the Code, together with any regulations or other
guidance which may be published by the Treasury Department or Internal Revenue
Service interpreting such Section 409A of the Code.

 

11

 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written. 

        Attest:   FIRST DEFIANCE FINANCIAL CORP.             By:         Name:  
      Title:           Attest:   FIRST FEDERAL BANK OF THE MIDWEST            
By:         Name:         Title:           Witness:                            
Kevin T. Thompson

 

12

 

 

EXHIBIT A

 

FINAL AND BINDING GENERAL RELEASE

 

This General Release (hereinafter referred to as the "Release") is executed on
____, ____ by Kevin T. Thompson, [address], Social Security Number ending in
_________(hereinafter referred to as "Executive"), pursuant to Section 5(f) of
the Employment Agreement (hereinafter referred to as the "Agreement") dated
January 1, 2014, entered into among First Defiance Financial Corp. (“First
Defiance”), First Federal Bank of the Midwest (“First Federal”), both of which
are located in Defiance, Ohio, (collectively hereinafter referred to as the
"Company") and Executive.

 

1.           In consideration for receiving the termination payments describe in
Section 5(d) or 5(e) of the Agreement, Executive does hereby fully release,
discharge, compromise and settle any and all charges, claims, demands,
judgments, causes of action, damages, expenses, liabilities or obligations
(including all attorney's fees and costs actually incurred), whether known or
unknown, matured or unmatured, vested or contingent, of whatever nature and
whether or not presently known that exist as of the execution date of this
Release, in law, equity or otherwise, including but not limited to all claims
under Title VII of the Civil Rights Act of 1964, all claims under the Fair Labor
Standards Act, all claims under the Occupational Safety and Health Act, all
claims under the Worker Adjustment and Retraining Notification Act, all claims
under the Equal Pay Act, all claims under the Ohio Revised Code Sections 4112.01
through 4112.99 and any other provisions of Ohio law, all claims under the
Americans with Disabilities Act, all claims under the Family and Medical Leave
Act, all claims arising under the Age Discrimination in Employment Act of 1967,
all claims arising under the Older Worker Benefit Protection Act and all claims
under the Employee Retirement Income Security Act of 1974, all as amended; all
statutory or common law claims under state or federal law, whether in contract,
in tort, or in equity; and any other claim arising out of Executive's employment
with the Companies and his separation from that employment, as against the
Companies and their directors, officers, employees, owners, attorneys,
consultants, agents, insurers and volunteers, and any and all related and
affiliated entities and corporations, including any and all parent,
brother-sister, and subsidiary corporations and the parent, brother-sister and
subsidiary corporations of any of them, unincorporated employers, partnerships,
alliances, joint ventures, and companies, and each and every employee, agent,
consultant, volunteer, insurer, officer, director, owner, and trustee of any of
them (collectively the “Released Entities”).

 

2.           Executive acknowledges that he has been and is hereby advised in
writing to consult with an attorney concerning this Agreement and that he had
the opportunity to seek the advice of legal counsel in connection with the
negotiation and execution of this Agreement. Executive further acknowledges that
he has had the opportunity to ask questions about each and every provision of
this Agreement and that he fully understands the effect of the provisions
contained in this Agreement upon his legal rights. Executive acknowledges that
he has been given at least 21 days to consider the terms of this Agreement
before signing it, and that he may revoke his signature at any time before the
expiration of seven (7) days after he signs and returns this Agreement. This
Agreement does not take effect until eight (8) days after he signs it. If
Executive intends to revoke his signature, he shall notify the Corporation
pursuant to section 11 of the Agreement.

 

13

 

 

3.           Executive agrees and acknowledges that he has received all
compensation, including minimum wage and overtime pay, to which he may have been
entitled under the Fair Labor Standards Act and/or Ohio law for work performed
through the date of his termination from employment. He further agrees and
acknowledges that he has been accorded all time off from work and any other
rights to which he has been entitled pursuant to the Family and Medical Leave
Act.

 

4.           This Release shall be binding upon Executive and his heirs,
administrators, representatives, executors, successors and assigns.

 

5.           It is the intention of the parties hereto that this Release is and
shall be a complete and absolute defense to anything released hereunder.
Executive expressly and knowingly waives his rights to assert any claims against
the Released Entities that are released hereunder, and covenants not to sue any
Released Entity based upon any claims released hereunder.

 

6.           Executive agrees that he has read this Release in its entirety and
that his agreement to all of its provisions is made freely, voluntarily, and
with full knowledge and understanding of its contents.

 

7.           This Release shall be interpreted and enforced under the laws of
the State of Ohio.

 

EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL THE
PROVISIONS OF THIS RELEASE AND SETTLEMENT AGREEMENT, THAT HE HAS BEEN GIVEN AT
LEAST TWENTY-ONE DAYS WITHIN WHICH TO CONSIDER SIGNING THIS AGREEMENT, THAT HE
HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY, THAT HE MAY REVOKE THIS AGREEMENT
WITHIN SEVEN DAYS AFTER HE SIGNS IT AND THAT HE KNOWINGLY AND VOLUNTARILY HAS
ENTERED INTO THIS AGREEMENT IN EXCHANGE FOR VALUABLE CONSIDERATION, INCLUDING
THE PAYMENTS IDENTIFIED IN PARAGRAPH 2 , TO WHICH HE WOULD NOT OTHERWISE BE
ENTITLED ABSENT THIS AGREEMENT.

 

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

14

 

 

IN WITNESS WHEREOF, I have set my hand this ___ day of _______, ____.

 

WITNESSES:

 

  Executive

 

STATE OF ______________ )   )SS: COUNTY OF ____________ )

 

Subscribed to and sworn before me this ____ day of ________, ____.

 

      Notary Public       My Commission Expires:  

 

15

 

